Citation Nr: 1704765	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-16 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  He died in October 1975.  The appellant is the Veteran's surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The reopened issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By rating action dated in December 1975, the RO denied the claim for service connection for cause of death; the appellant did not appeal this decision and new and material evidence was not received within the applicable appeal period.

2.  The evidence received since the December 1975 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The December 1975 rating decision, which denied service connection for the cause of the Veteran's death, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016). 

2.  The evidence received subsequent to the December 1975 rating decision is new and material; the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for the cause of the Veteran's death is reopened and remanded.  As such, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence Law and Analysis
The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

A claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id  at 118. 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran died in October 1975.  The death certificate lists the immediate cause of death as multiple lethal trauma to the chest and abdomen.  It was noted that the Veteran was involved in accident where he was struck by a car.  Another significant condition which was noted to contribute to the Veteran's death was "intoxication."  

The appellant contends that the Veteran was struck by the car, in part, because of his nonservice-connected eye disability (i.e., the partial loss of vision resulted in the Veteran's inability to see the car).  Further, she maintains that, as a result of his nonservice-connected lung disability, the Veteran was too weak to dodge the vehicle and recover from the accident.  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312 (a) (2015).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b) (2015).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death. 
38 C.F.R. § 3.312 (c) (2015).

At the time of his death, the Veteran was service connected for a scar to the back and left shoulder, rated as noncompensable.  

The RO initially denied service connection for the cause of the Veteran's death in a December 1975 rating decision.  This decision, since not appealed, is final and binding.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103 (2015).  

In the December 1975 rating decision, the RO denied the appellant's cause of death claim because the Veteran's eye condition was found to be constitutional or developmental.  Further, the Veteran's death was due to lethal traumas of the chest and abdomen.  There was no indication of any relationship between the cause of death and the service-connected scar, either directly or contributory.  
Evidence of record at the time of the December 1975 rating decision includes a statement from the appellant dated in November 1975.  In her statement, the appellant indicated that the Veteran had undergone an eye operation in service and was not fitted for glasses.  After being discharged, the appellant indicated that she witnessed the Veteran having difficulty reading.  

Evidence received since the December 1975 rating decision includes, in pertinent part, a May 2013 statement where the appellant indicated that the Veteran had an eye surgery in service that was performed "incorrectly," which ultimately affected his eye sight.  She also noted that the Veteran's lung had been damaged in service and his lung was removed following service separation.  She indicated that the Veteran's limited eyesight kept him from seeing the car that ultimately struck him.  Further, the removal of one lung left him weak and unable to dodge the car that struck him.  

After a review of all the evidence of record, lay and medical, the Board finds that the newly submitted statement from the appellant is new and material as it relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.  Specifically, the appellant now contends that the Veteran's eye and lung disorders (which she maintains first manifested in service) contributed to the Veteran's death in that he was unable to see and/or avoid the car that struck him.  As noted above, evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).  The appeal is granted to this extent only.



ORDER

New and material evidence having been received, the claim for service connection for the cause of the Veteran's death is reopened.


REMAND

The Veteran's service treatment records are unavailable as they were stored in an area of the National Personnel Records Center (NPRC) heavily damaged by a 1973 fire at that facility.  Accordingly, the Board has a heightened duty to assist the appellant in the development of her claim and to carefully consider the so-called "benefit of the doubt" rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence of record is absent of any treatment records relating to the Veteran during his lifetime.  The appellant has indicated that the Veteran had sought treatment, to include removal of one of his lungs, at a VA facility in Oteen, North Carolina.  See appellant's statement dated in October 2013.  The Board finds that efforts should be made to obtain any and all VA treatment records pertaining to the Veteran as they may shed some light on his lung and eye conditions, to include a possible indication as to their onset.  

The Board further finds that, if any additional medical evidence is received on remand pertaining to the Veteran's lung or eye disorder, a medical opinion should be obtained.  The medical opinion is being requested in order to assist in determining the nature and etiology of the Veteran's lung and eye disorders, to include whether they contributed to the Veteran's death.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should ask the appellant to identify the provider(s) of any medical records pertaining to the Veteran during his lifetime for his eye and lung disorders. The AOJ should obtain complete records of all such treatment and evaluation from all sources identified.  If any records requested are unavailable, the reason must be explained for the record.

2.  Obtain any and all VA treatment records from the Oteen, North Carolina VA facility, or any other VA medical facility that treated the Veteran, during his lifetime.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the appellant should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  If any additional medical evidence is received pertaining to the Veteran's lung and/or eye disorder, obtain a medical opinion from a VA examiner concerning the nature and etiology of the Veteran's lung and eye disorders.  The claims file should be made available to and reviewed by the examiner. 

After a review of the claims file, including the lay statements provided by the appellant, the examiner should address the following:

(a) Identify all lung and eye conditions the Veteran  had during his lifetime; 

(b) State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed lung or eye disorders had their onset in service or are otherwise related to an event, injury or disease incurred in service. 

(c)  If it is determined that the Veteran had a lung and/or eye condition that had its onset in service or is related to his military service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lung and/or eye disorder contributed to the cause of the Veteran's death.  

The report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

4.  After completion of the above and any other development deemed necessary, readjudicate the appellant's claim.  If the claim on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


